DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-27 are pending, of which claims 1, 14, and 27 are independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022, has been entered. 

Response to Arguments
The rejections of the Final office action mailed 3/24/2022 have been overcome
by the applicant's arguments and amendments.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
These references taken either together or in combination with the prior art of record fail to disclose instructions, including:
Mischke (US 2015/0100267) discloses modeling heat transfer through building energy losses. It discloses that solar intensity data on an exterior surface is included in the model ([0015, 0062]). The walls are modeled as a plurality of layers and nodes reflecting thermal impedances at a plurality of nodes ([0093-0108]). Thus, Mischke discloses that the energy characteristics of the building can be estimated.
Sarni AI-Sanea discloses the evaluation and comparison of the thermal performance of different wall elements typically used in the construction of buildings in the kingdom of Saudi Arabia where a numerical model based on the finite-volume and implicit procedure is developed for the computation of the time-dependent and nonlinear temperature variations through composite layers (p. 291-292).
Claims 1, 14 and 27: “mapping, by the processor, the three-dimensional positions of the plurality of nodes to two-dimensional positions; assigning a weighting parameter to at least one node of the plurality of nodes, the weighting parameter determining a proximity of the at least one node of the plurality of nodes to a different node of the plurality of nodes; solving, by the processor, an energy balance equation corresponding to the two-dimensional positions of the plurality of nodes to determine a predicted temperature for at least one node, the two- dimensional positions of at least two nodes of the plurality of nodes being determined based on the proximity of the at least one node of the plurality of nodes to the different node of the plurality of nodes” in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Primary Examiner, Art Unit 2148